Citation Nr: 1025443	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  08-39 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from November 1983 to July 1989 
and from July 1989 to August 1992.  The Veteran has been found 
not entitled to VA benefits based on the second period of service 
based on the character of her discharge, but the claimed in-
service stressors herein relate only to the first period of 
service.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2007 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in April 2008, a statement of the case 
was issued in November 2008, and a substantive appeal was 
received in December 2008.

The issues of service connection for speech problems, 
visual problems, and learning disabilities were raised by 
the Veteran in December 2008, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran claims service connection for PTSD on several bases, 
primarily a personal and sexual assault in service in February 
1985 by a serviceman named Sunny, and witnessing the death of a 
man by beating with a baseball bat in service.  When a Veteran 
claims service connection for PTSD based upon personal assault, 
VA will not deny such claim without first advising the claimant 
that evidence from sources other than the Veteran's service 
records or evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  Also, VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) 
(2009).  VA has not advised the Veteran of the advice required 
above, and it must.

Moreover, the Board has decided that a VA examination, as 
indicated below, is necessary.  The Board finds that one of the 
Veteran's stressors has already been verified.  That stressor is 
the witnessing of a man being beaten to death with a bat outside 
of a bar in Jacksonville, Florida in December 1984.  The police 
report of that beating death is of record.  It indicates that the 
victim had been beaten to death with a bat outside of a bar in 
Jacksonville, and the Veteran had indicated that this was how and 
where the death occurred prior to the police report surfacing in 
this case.

A Vet Center psychologist, "L.W.M." diagnosed PTSD based in 
part on this verified in-service stressor in a May 2008 
integrated treatment summary.  Service connection for PTSD 
requires medical evidence establishing a diagnosis in accordance 
with 38 C.F.R. § 4.125(a) (2009) (which provides that the 
diagnosis must conform to DSM-IV and be supported by findings on 
examination), credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressors.  38 C.F.R. § 3.304(f).  The 
diagnosis of L.W.M. does not conform to DSM-IV because it does 
not include discussion of reexperiencing the traumatic event, 
persistent avoidance of stimuli, or persistent symptoms of 
increased arousal.  See DSM-IV, 309.81 B, C, D.  Consequently, a 
VA examination as to whether the Veteran's PTSD is related to 
this verified stressor, or to any other stressor that is 
subsequently verified, is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that she may submit 
alternative forms of evidence in support 
of her claim for service connection for 
PTSD secondary to personal assault.  Such 
evidence includes:  records from law 
enforcement authorities, mental health 
counseling centers, hospitals or 
physicians; and statements from family 
members, roommates, fellow service members 
or clergy; and/or any other type of 
evidence that reflects behavior changes 
following an alleged assault.  See 
38 C.F.R. § 3.304(f)(3).   Also, ask her 
for any other details she can provide 
concerning the claimed stressors.  

2.  Review the file and prepare a summary 
of the Veteran's claimed stressors.  The 
summary and all associated documents 
should be sent to U.S. Armed Services 
Center for Research of Unit Records and/or 
any other appropriate source.  Any 
information that might corroborate the 
Veteran's alleged in-service stressors 
should be requested.  

3.  Thereafter, schedule the Veteran for a 
VA examination.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination.  All necessary special 
studies or tests, including psychological 
testing if indicated, are to be 
accomplished.

The examiner is to review the claims 
folder, including the service medical 
records, the service personnel records, 
and all post-service psychiatric records, 
including the May 2008 integrated 
treatment summary of L.W.M.

The examiner must express an opinion as to 
whether the Veteran meets the criteria for 
PTSD contained in DSM-IV.

If the examiner diagnoses PTSD, he or she 
is to provide an opinion on whether 
evidence dated contemporaneous to service 
shows any indication that a personal 
assault occurred in service.  Do the 
service medical records, service personnel 
records, or treatment records since 
service show behavior consistent with the 
aftermath of an assault in service?

The psychiatrist must also express an 
opinion as to whether PTSD can be related 
to any verified stressor.  To date, the 
beating death with a bat which occurred in 
December 1984 has been verified as a 
stressor the Veteran witnessed. 

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  Finally, again consider the Veteran's 
pending claim in light of the additional 
evidence added to the record since the 
March 2010 supplemental statement of the 
case.  If the benefit sought on appeal 
remains denied, the Veteran and her 
representative, if any, should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



_______________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

